Citation Nr: 1626641	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  13-22 983	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a liver disorder, claimed as enlarged liver.  

2.  Entitlement to a disability rating in excess of 10 percent for painful scars of the right lower extremity at the post-lateral right knee and right gluteal fold.  

3.  Entitlement to a compensable rating for linear scars of the right lower extremity.  

4.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).  

5.  Entitlement to a disability rating in excess of 30 percent for partial paralysis of the right peroneal nerve due to a shell fragment wound.  


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from November 1967 to February 1970.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and March 2012 rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Atlanta, Georgia.  

At the initiation of this appeal, the Veteran was represented by an accredited private attorney; however, this representation was terminated in May 2015, and the Veteran is currently unrepresented.  

In April 2016, the Veteran testified via videoconference before a Veterans Law Judge.  A transcript of this hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for a liver disorder, and increased ratings for scars, PTSD, and a right peroneal nerve disorder.  In his April 2016 hearing testimony, he reported recent psychiatric treatment at the Marietta Vet Center beginning in June or July 2015, according to his testimony.  Review of the claims file indicates these records have not been obtained or reviewed by the AOJ.  Thus, remand is required in order to comply with VA's duty to assist in obtaining pertinent medical evidence.  See 38 U.S.C.A. § 5103A.  

The Board also notes the Veteran's VA treatment records were last requested in July 2013, nearly three years ago.  At the April 2016, the Veteran reported medical treatment at the Atlanta VA Medical Center since that time.  See 38 U.S.C.A. § 5103A.  Remand is also required in order for these pertinent medical records to be obtained and reviewed by VA.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records not already obtained from the VA Medical Center in Atlanta, Georgia, and the Vet Center in Marietta, Georgia, as well as any VA facilities at which the Veteran has received treatment VA records were last requested in July 2013.  If no such records are available, that fact must be noted for the record.  

2.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

